  Case 20-20111         Doc 119     Filed 05/14/20 Entered 05/14/20 16:25:42        Desc Main
                                    Document      Page 1 of 30
                                                                                               FILED


                          UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF WYOMING

                                                                                           4:23 pm, 5/14/20

 In re:                                                                                    Tim J. Ellis
                                                       Case No. 20-20111                  Clerk of Court
 MOUNTAIN STATES/ROSEN, LLC,
                                                       Chapter 11
                     Debtor.


   INTERIM ORDER (I) AUTHORIZING USE OF CASH COLLATERAL, (II)
       GRANTING ADEQUATE PROTECTION TO COBANK, AND (III)
                     GRANTING RELATED RELIEF

             THIS MATTER came before the Court on the Motion for Interim Order Authorizing

Use of Cash Collateral and Setting Further Hearing (the “Motion”) filed by the Debtor

Mountain States/Rosen, LLC (“MSR” or “Debtor”) on March 23, 2020, in the above-

captioned Chapter 11 case (the “Case”) pursuant to section 363 of title 11 of the United

States Code, 11 U.S.C. §§ 101 et. seq. (as amended, the “Code”), Rules 4001 and 9014 of

the Federal Rules of Bankruptcy Procedure, requesting, among other things, entry of this

interim order (this “Interim Order”):

        I.         authorizing the Debtor to use cash collateral (as such term is defined in

section 363(a) of the Code, “Cash Collateral”) through the Termination Date (as defined

below), pursuant to the terms and conditions set forth in this Interim Order;

       II.         scheduling a further hearing on the Motion to consider entry of any further

orders on cash collateral; and




{Z0314885/1 }                                 1
US.127972219.04
  Case 20-20111         Doc 119    Filed 05/14/20 Entered 05/14/20 16:25:42           Desc Main
                                   Document      Page 2 of 30




     III.         authorizing the Debtor to provide adequate protection to CoBank, ACB

(“CoBank”) for the use of Cash Collateral.

            This Court having conducted interim hearings (the “Interim Hearings”) on April 15,

2020, and May 13, 2020, to consider the Motion and the relief requested herein, and after

considering all the pleadings filed with the Court, and after consideration of the evidence

presented at the Interim Hearings, and having found that, under the circumstances, due and

sufficient notice of the Motion and the Interim Hearings was provided by the Debtor in

accordance with Fed. R. Bankr. P. 2002, 4001, and 9014 and all applicable local rules, and

it appearing that approval of the relief requested in the Motion is fair and reasonable and

in the best interests of the Debtor, its creditors, its estate and all parties in interest, and is a

sound and prudent exercise of the Debtor’s business judgment, and is essential for the

continued operation of the Debtor’s businesses and the preservation of the value of the

Debtor’s assets; and after due deliberation and consideration, and good and sufficient cause

appearing therefor:

            THE DEBTOR AND COBANK STIPULATE AND REPRESENT TO THE

COURT THAT:

            A.    Petition Date. On March 19, 2020, (the “Petition Date”), the Debtor filed

a voluntary petition with this Court to commence this Case under Chapter 11 of the

Bankruptcy Code. Since the Petition Date, the Debtor has remained in possession and




{Z0314885/1 }                               2
US.127972219.04
  Case 20-20111             Doc 119    Filed 05/14/20 Entered 05/14/20 16:25:42      Desc Main
                                       Document      Page 3 of 30




control of its assets as a debtor-in-possession pursuant to sections 1107 and 1108 of the

Code. An official committee of unsecured creditors (a “Committee”) has been appointed.

          B.           Jurisdiction. This Court has subject matter jurisdiction to consider this

matter pursuant to 28 U.S.C. §§ 157 and 1334. This is a core proceeding pursuant to 28

U.S.C. § 157(b). The statutory predicates for the relief sought herein are sections 105, 361,

362, 363 and 507 of the Bankruptcy Code and Bankruptcy Rules 2002, 4001 and 9014.

          C.           Notice. The Interim Hearings with respect to the Motion were held pursuant

to the authorization of Federal Rule of Bankruptcy Procedure 4001. Notice was served on

the parties listed on the certificate of service filed in respect of the Motion in the manner

set forth in the certificate. Under the circumstances, such notice of the Motion, the relief

requested therein and the Interim Hearings comply with Bankruptcy Rule 4001.

          D.           Debtor’s Stipulations Regarding Pre-Petition Indebtedness. In

connection with this Interim Order, the Debtor admits, acknowledges, represents,

stipulates, and agrees that:

                  i.         Prior to the Petition Date, Debtor and other non-debtor co-borrowers

          entered into that certain Credit Agreement numbered 00054006SLA dated as of

          August 23, 2018 (as amended restated, supplemented or otherwise modified from

          time to time, the “Credit Agreement”) with CoBank. The Credit Agreement,

          amendments thereto, and all documents, instruments, and agreements executed in




{Z0314885/1 }                                   3
US.127972219.04
  Case 20-20111          Doc 119   Filed 05/14/20 Entered 05/14/20 16:25:42         Desc Main
                                   Document      Page 4 of 30




          connection therewith or related thereto are hereinafter referred to as the “Loan

          Documents.”

                 ii.     Pursuant to the Loan Documents, Debtor, Mountain States Lamb and

          Wool Cooperative (“MSLW”), and Mountain States Lamb Cooperative (“MSL”;

          collectively with Debtor and MSLW, the “Borrowers”), together with Rosen of

          Colorado, Inc. (“Rosen CO”), B. Rosen and Sons of Colorado, Inc. (“B. Rosen”),

          and Barco Meat Brokerage Corp. (“Barco”; together with Rosen CO and B. Rosen,

          the “Guarantors”), incurred loan obligations (the “Secured Obligations”) in favor of

          CoBank, which Obligations were in default as of the Petition Date. As of the

          Petition Date, the Secured Obligations owed to CoBank without defense,

          counterclaim or offset of any kind, totaled no less than $18,182,324.49.

                iii.     The Loan Documents are in all respects valid and binding agreements

          and obligations of the Debtor, not subject to any claim, counterclaim, setoff,

          recoupment, expense, subordination, or defense of any kind or nature which would

          in any way affect the validity, enforceability, and non-voidability of the Obligations,

          or which would reduce or affect the obligation of the Debtor to pay any of such

          Obligations.

                iv.      As security for the Obligations, Debtor executed certain deeds of trust,

          security agreements, pledge agreements, deposit control agreements, and other

          collateral documents and agreements (as amended, restated, supplemented or

{Z0314885/1 }                                4
US.127972219.04
    Case 20-20111      Doc 119      Filed 05/14/20 Entered 05/14/20 16:25:42            Desc Main
                                    Document      Page 5 of 30




          otherwise modified from time to time and in effect on the Petition Date, collectively,

          the “Security Documents”) granting to or for the benefit of CoBank a first priority

          valid, perfected and enforceable security interest (the “Prepetition Liens”) in/on

          substantially all, if not all, of the Debtor’s assets and properties (all collateral

          pledged by the Debtor to secure repayment of the Obligations under the Loan

          Documents the “Prepetition Collateral”).1 The Security Documents constitute and

          are part of the Loan Documents. The property of MPSC, Inc. is not part of the

          Prepetition Collateral.

                v.      (a) The Loan Documents remain in full force and effect and constitute

          legal, valid and binding obligations of the Debtor; (b) no offsets, rights of

          recoupment, defenses or counterclaims to the Secured Obligations exist; (c) no

          portion of the Secured Obligations is subject to challenge, avoidance,

          recharacterization, disallowance, reduction or subordination (whether equitable or

          otherwise) pursuant to the Bankruptcy Code or applicable non-bankruptcy law; (d)

          the Loan Documents are valid and enforceable by CoBank against the Debtor; (e)

          the liens and security interests of CoBank constitute valid, binding, enforceable and

          perfected liens in and to the Prepetition Collateral, having the priority set forth in

          the Loan Documents, and are not subject to avoidance, reduction, disallowance,

1
        Non-debtor Borrowers MSLW and MSL also each granted to and/or for the benefit of
CoBank a first priority valid, perfected and enforceable security interest in substantially all of the
assets of MSLW and MSL.


{Z0314885/1 }                                5
US.127972219.04
  Case 20-20111          Doc 119   Filed 05/14/20 Entered 05/14/20 16:25:42        Desc Main
                                   Document      Page 6 of 30




          disgorgement, counterclaim, surcharge or subordination pursuant to the Bankruptcy

          Code or applicable non-bankruptcy law; (f) the Secured Obligations constitute

          allowed secured claims against the Debtor’s estate; and (g) no claim of or cause of

          action held by the Debtor exists against the CoBank or their agents, whether arising

          under applicable state or federal law (including, without limitation, any “lender

          liability” causes of action or recharacterization, subordination, avoidance or other

          claims arising under or pursuant to sections 105, 510 or 542 through 553 of the

          Bankruptcy Code), or whether arising under or in connection with any of the Loan

          Documents (or the transactions contemplated thereunder), Secured Obligations or

          Prepetition Liens, including without limitation, any right to assert any disgorgement

          or recovery.

                vi.      All of the Debtor’s cash and cash equivalents, including any cash in

          deposit accounts, wherever located, and all cash that constitutes proceeds of

          Prepetition Collateral (as defined in the Loan Documents) are part of the Prepetition

          Collateral and, therefore, are Cash Collateral subject to the Prepetition Liens of

          CoBank.

                vii.     The Debtor’s cash, negotiable instruments, documents of title,

          securities, deposit accounts, or other cash equivalents in any form, including without

          limitation income, proceeds, products, rents or profits of property or cash arising

          from the collection, sale, lease, disposition, use, or conversion to cash of any

{Z0314885/1 }                               6
US.127972219.04
  Case 20-20111         Doc 119   Filed 05/14/20 Entered 05/14/20 16:25:42         Desc Main
                                  Document      Page 7 of 30




          property, or fees, charges, accounts, or other payments for the use or occupancy of

          facilities, and such other forms of property as are contemplated under 11 U.S.C. §

          363, constitute cash collateral of CoBank governed by 11 U.S.C. § 363, whether

          CoBank’s liens or security interests (including, without limitation, any replacement

          liens or security interests) existed at the commencement of this case or arise

          thereafter pursuant to this Order or any other order of the Court or applicable law or

          otherwise, and whether such property that has been converted to cash existed as of

          the Petition Date or arose or was generated thereafter (collectively, the “Cash

          Collateral”). For the avoidance of doubt, the property of MPSC, Inc. is not

          considered Cash Collateral nor subject to post-petition replacement liens.

                viii.   CoBank has made a demand for adequate protection of its Prepetition

          Collateral and that without adequate protection of the Prepetition Collateral, the

          Debtor’s use of the Cash Collateral and the depreciation of non-Cash Collateral

          assets, if any, would entitle CoBank to the adequate protection provided in this

          Order in order to maintain CoBank’s position.

                 ix.    The Debtor represents that it is without sufficient funds to support its

          continuing operations unless it is permitted to use Cash Collateral, and the Court

          finds that the present circumstances require that Debtor be permitted to make use of

          the Cash Collateral, on the terms set out herein.




{Z0314885/1 }                               7
US.127972219.04
  Case 20-20111        Doc 119    Filed 05/14/20 Entered 05/14/20 16:25:42       Desc Main
                                  Document      Page 8 of 30




                 x.     CoBank has agreed to consent to the use of its Cash Collateral

          provided it receives all the adequate protection provided for herein, and all of the

          terms and conditions of this Order are met.

            E.    Approved Budget. Attached hereto as Exhibit A is a rolling 13-week cash

flow budget setting forth all projected cash receipts and cash disbursements (by line item)

on a weekly basis (the “Initial Approved Budget”). The Initial Approved Budget may be

modified or supplemented from time to time by additional budgets (covering any time

period covered by a prior budget or covering additional time periods) prepared by the

Debtor and that are consented to by CoBank and reviewed by the Committee, without

subsequent notice to or order of the Court (each such additional budget, a “Supplemental

Approved Budget” and together with the Initial Approved Budget, the “Approved

Budget”). The Initial Approved Budget is an integral part of this Interim Order and has

been relied upon by CoBank in consenting to this Interim Order, to permit the use of the

Cash Collateral. Unless further extended in writing by CoBank, CoBank’s approval of the

Interim Approved Budget extends only until the Termination Date (defined below). The

Debtor represents that the Approved Budget (a) includes and contains the Debtor’s

projection of all operational receipts and all operational disbursements, fees, costs and

other expenses that will be payable, incurred and/or accrued by the Debtor during the

period covered by the Approved Budget and (b) based on the Debtor’s projection, is




{Z0314885/1 }                              8
US.127972219.04
  Case 20-20111        Doc 119   Filed 05/14/20 Entered 05/14/20 16:25:42        Desc Main
                                 Document      Page 9 of 30




achievable and will allow the Debtor to operate in the Chapter 11 Case, sell assets, as

authorized by the Court, and pay postpetition obligations as they come due.

            F.    No Credit on More Favorable Terms. Based upon the pleadings and

proceedings of record in the Chapter 11 Cases, given the Debtor’s current financial

condition, financing arrangements, and capital structure, the Debtor is unable to obtain

financing and is unable to obtain adequate unsecured credit allowable as an administrative

expense under section 503(b)(1) of the Bankruptcy Code or unsecured credit with

administrative priority under section 364(c)(1) of the Bankruptcy Code. The Debtor is

unable to obtain CoBank’s consent to use of Cash Collateral without the Debtor (i) granting

to the CoBank (x) the Superpriority Claims (as defined below) and (y) the Adequate

Protection Liens, as provided herein, and (ii) providing CoBank additional adequate

protection as provided herein.

            G.    Reasonable; Good Faith. The terms of the Cash Collateral arrangement

described in this Interim Order are fair and reasonable, reflect the Debtor’s exercise of

prudent business judgment consistent with its fiduciary duties, and are supported by

reasonably equivalent value and fair consideration. The terms concerning the Debtor’s use

of Cash Collateral as provided for in this Interim Order were negotiated in good faith and

at arms’ length between the Debtor and CoBank. CoBank is consenting to the use of Cash

Collateral under the terms of this Interim Order in good faith as that term is used in section

363 of the Bankruptcy Code and is entitled to the benefits attendant to such finding.

{Z0314885/1 }                             9
US.127972219.04
  Case 20-20111        Doc 119   Filed 05/14/20 Entered 05/14/20 16:25:42       Desc Main
                                 Document      Page 10 of 30




            H.    Use of Cash Collateral. An immediate and critical need exists for the

Debtor to use the Cash Collateral. The Debtor has represented that it lacks sufficient

available sources of working capital and financing to operate, reorganize or effectuate an

orderly wind-down of its remaining business. The Debtor has further represented that,

without the use of Cash Collateral, the continued operation of the Debtor’s business and

the preservation of the value of the Debtor’s remaining assets would not be possible.

Accordingly, the Debtor and its estate would suffer immediate and irreparable harm unless

the Debtor is authorized to use Cash Collateral on the terms and conditions set forth herein.

            I.    Adequate Protection. The adequate protection provided to CoBank for any

diminution in the value of its respective interests in the Prepetition Collateral from and

after the Petition Date, including, without limitation, from the use of the Cash Collateral,

pursuant to the provisions of this Interim Order, is consistent with and authorized by the

Bankruptcy Code and is offered by the Debtor to protect CoBank’s interests in the

Prepetition Collateral in accordance with sections 361, 362 and 363 of the Bankruptcy

Code. The adequate protection provided herein, and other benefits and privileges

contained herein are necessary in order to protect CoBank from the diminution in value

of its Prepetition Collateral and obtain the foregoing consents and agreements.

            J.    Good Cause Shown; Best Interest. The Debtor has requested immediate

entry of this Interim Order pursuant to Bankruptcy Rule 4001(b)(2). Absent entry of this

Interim Order, the Debtor’s business, property, and estate will be immediately and

{Z0314885/1 }                             10
US.127972219.04
  Case 20-20111        Doc 119    Filed 05/14/20 Entered 05/14/20 16:25:42       Desc Main
                                  Document      Page 11 of 30




irreparably harmed. This Court concludes that good cause has been shown and that entry

of this Interim Order is in the best interest of the Debtor’s estate and creditors as its

implementation will, among other things, allow for the continued operation of the Debtor’s

existing business, and enhance the Debtor’s prospects of maximizing the value of its

remaining assets.

            K.    No Liability to Third Parties. The Debtor stipulates and the Court finds

that in administering any loans, in permitting the Debtor to use Cash Collateral, in

accepting the Interim Approved Budget or any future Supplemental Approved Budget or

in taking any other actions permitted by this Interim Order, CoBank shall not be deemed

to be in control of the operations of the Debtor or to be acting as a “responsible person” or

“owner or operator” with respect to the operation or management of the Debtor.

            Based on the foregoing, and upon the record made before this Court at the Interim

Hearings, and good and sufficient cause appearing therefore,

          IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

          1.      Approval of Interim Order. The Motion is approved on the terms and

conditions set forth in this Interim Order. Any objections that have not previously been

withdrawn are hereby overruled. This Interim Order shall become effective immediately

upon its entry. All objections to the entry of this Interim Order that have not been

withdrawn are hereby overruled.




{Z0314885/1 }                               11
US.127972219.04
  Case 20-20111        Doc 119    Filed 05/14/20 Entered 05/14/20 16:25:42        Desc Main
                                  Document      Page 12 of 30




          2.      Limited Authorization to Use Cash Collateral/Insurance/Taxes. From

the date of this Order to the Termination Date (defined below) (the “Interim Period”) and

in strict compliance with this Interim Order, Debtor shall pay from the Deposit Accounts

(defined below) the current, normal, actual, ordinary, and reasonable post-petition

expenses of operating and maintaining the businesses (the “Post-Petition Expenses”),

which amounts and the extent of said payments are categorized and enumerated in the

Approved Budget.

          The Debtor’s right to use the Cash Collateral as herein authorized shall terminate (a

“Termination”) on the earliest of (i) three (3) business days after service of written notice

(which notice, in addition to the Debtor, shall also be given to counsel to the Committee)

by CoBank of the occurrence of an Event of Default (as defined in Paragraph 7 below); (ii)

5:00 p.m. (prevailing mountain time) June 30, 2020; (iii) as otherwise ordered by the Court

(the “Termination Date”). Any Termination shall not affect the validity, priority or

enforceability of any and all rights, remedies, benefits and protections provided to CoBank

under this Interim Order as of the Termination Date, which rights, remedies, benefits and

protections shall survive such Termination.

          Debtor shall maintain insurance as required by the Loan Documents and Security

Documents on all insurable property now or hereafter owned by it against such risks and

to the extent customary in its industry, which shall include, but not be limited to, insurance

on all real property and improvements, equipment and inventory, against all reasonably

{Z0314885/1 }                               12
US.127972219.04
  Case 20-20111        Doc 119    Filed 05/14/20 Entered 05/14/20 16:25:42        Desc Main
                                  Document      Page 13 of 30




insurable hazards. Debtor shall further maintain or cause to be maintained public liability

and worker’s compensation insurance, in amounts customary in its industry.

          Debtor shall provide to CoBank the number(s) of any and all insurance policies in

effect, the names, addresses, and contact persons of any entities issuing such insurance,

and a summary of the terms and payment arrangements for any such insurance policies.

CoBank shall be named the first loss payee on such insurance policies.

          Debtors shall pay all post-petition taxes, including but not limited to payroll, ad

valorem, franchise, real property taxes, and personal property taxes, as they come due in

the ordinary course of Debtor’s business, and prior to assessment of any late fees or interest.

          3.      Deposit Accounts. Debtor shall immediately segregate, remit, and deposit

all cash receipts, Cash Collateral and all proceeds from the sale, transfer or other

disposition of the and all other proceeds of such Prepetition Collateral of any kind which

is now or shall come into the possession or control of the Debtor, or to which the Debtor is

now or shall become entitled, into the debtor in possession bank accounts (the “Deposit

Accounts”), and such collections and proceeds (a) shall be subject to and (b) shall be treated

in accordance with this Interim Order. Debtor shall not comingle the Cash Collateral, or

the proceeds thereof, with any other funds.

          4.      Covenants and Reporting. As part of the adequate protection provided to

CoBank for the use of Cash Collateral, the Debtor shall comply with the following financial

and reporting covenants:

{Z0314885/1 }                              13
US.127972219.04
  Case 20-20111          Doc 119    Filed 05/14/20 Entered 05/14/20 16:25:42     Desc Main
                                    Document      Page 14 of 30




                  A.      Compliance with Budget.       The Debtor shall comply with the

          Approved Budget. The Debtor shall not, as of any day, (a) permit aggregate

          disbursements by the Debtor for all expenses during the trailing four-week period,

          beginning with the period ending May 15, 2020, to exceed 110% of the aggregate

          amount of expenses set forth in the Approved Budget for such period, or (b) permit

          aggregate revenues of the Debtor generated in the ordinary course of business

          during the trailing four-week period, beginning with the period ending May 15,

          2020, to be less than 90% of the amount of revenues set forth in the Approved

          Budget for such period.

                  B.      Reporting.

                  1.      Original Reporting. The Debtor shall continue to comply with all

          reporting requirements of the Loan Documents and this Interim Order. The Debtor

          shall provide the same reporting information that the Debtor provided to CoBank

          prior to the Petition Date pursuant to the same schedule established prior to the

          Petition Date. As relevant to the time period covered by this Order, such reporting

          includes:

                  a. No more than 30 days after the end of each month:

                       i. A consolidated balance sheet and a consolidated statement of income
                            “for such period and for the period year to date”;
                       ii. Borrowing Base Report;
                       iii. Operating reports;



{Z0314885/1 }                                14
US.127972219.04
  Case 20-20111            Doc 119   Filed 05/14/20 Entered 05/14/20 16:25:42       Desc Main
                                     Document      Page 15 of 30




                       iv. An updated monthly 13-week cash flow forecast (solely to add
                           projections for 4 additional weeks beyond existing forecast); and
                       v. an accounts payable aging report.

                  2.       Supplemental Reporting. By 12:00 p.m. on May 20, 2020, and every

          week thereafter, the Debtor shall provide CoBank a weekly report (for the week

          ending the prior Friday) in a form approved by CoBank (“Weekly Report”)

          reflecting the Debtor’s actual receipts, disbursements, variances, and other

          information required by the Weekly Report form approved by CoBank. All

          balances of cash accounts shall be reported as “book balances” (i.e. net of

          outstanding checks or other outstanding but unpaid items). Among other

          information required by CoBank, the Weekly Report shall contain the following

          additional information:

                  a. Lamb Purchases (All Sources/Total):

                          Number of head delivered per week;
                          Average weight per animal;
                          Price per animal;
                          Price per pound;
                          Premiums and discounts; and
                          Number of animals harvested per week purchased vs. custom.

                  b. Lamb Purchases (from Insiders)/Disbursements to Insiders-- A break-out
                     of all disbursements to made to insiders (e.g., MSLW, MSL, Board
                     Members or their business, Formula One, Frank Moore, Brad Boner and
                     Jay Hasbrouck or entities they own or control), with the following detail
                     for each insider-seller:

                        Number of head delivered per week;
                        Average weight per animal;

{Z0314885/1 }                                 15
US.127972219.04
  Case 20-20111          Doc 119    Filed 05/14/20 Entered 05/14/20 16:25:42      Desc Main
                                    Document      Page 16 of 30




                        Price per animal;
                        Price per pound; and
                        Premiums and discounts.

                  c. A weekly A/R aging report (same format as A/R Aging accompanying
                     the monthly Borrowing Base Report).

                  d. A weekly inventory report including:
                      Product description;
                      Item #;
                      Total value;
                      Unit cost; and
                      Units on hand.

                  3.      CoBank is entitled to and is expressly permitted to conduct periodic

          audits of the Collateral, Debtor’s business, books, records, and accounting files

          during reasonable business hours and to have auditors and consultants conduct such

          audits on the Debtor’s premises or virtually (with express authority to contact and

          interview third parties in connection with such audits).

                  4.      The Debtor shall file monthly operating reports with the Court each

          month as required by the U.S. Trustee and concurrently serve copies upon counsel

          for CoBank, the U.S. Trustee, and the Committee.

                  5.      The Debtor shall give CoBank prompt notice (with a copy to the

          Committee’s counsel) of the occurrence of any of the following:

                        An Event of Default or a Potential Default;
                        The commencement of any suit or proceeding;
                        The receipt of any notice or other document that may give rise to
                         contribution liability;
                        Any matter that could cause a Material Adverse Change; and

{Z0314885/1 }                                16
US.127972219.04
  Case 20-20111           Doc 119   Filed 05/14/20 Entered 05/14/20 16:25:42         Desc Main
                                    Document      Page 17 of 30




                         Notice of change in name or corporate structure, organizational
                          documents, or principal place of business.

          5.      Adequate Protection. Until the indefeasible repayment of the Secured

Obligations, CoBank is entitled to adequate protection for its interests in the Prepetition

Collateral as a result of (a) authorizing the use of Cash Collateral; (b) the imposition of the

automatic stay pursuant to section 362 of the Bankruptcy Code; or (c) otherwise, pursuant

to sections 105(a), 361(a), 363(c) and 363(e) of the Bankruptcy Code.

          The Debtor shall pay CoBank adequate protection payments of $75,000,

commencing May 15, 2020 and on the 15th day of each month thereafter.

          Further, CoBank is hereby granted, solely to the extent of the diminution in value

of the Prepetition Liens in the Prepetition Collateral from and after the Petition Date, all of

the following (collectively, the “Adequate Protection Obligations”):

                  (a)      Adequate Protection Liens. As of the Petition Date, CoBank is hereby

          granted valid, enforceable, unavoidable and fully perfected replacement liens and

          security interests (the “Adequate Protection Liens”) in all prepetition and

          postpetition assets and property (tangible, intangible, real, personal, and mixed) of

          the Debtor whether now existing or hereafter acquired or arising, and wherever

          located, including but not limited to all contracts, accounts, deposit accounts, chattel

          paper, inventory, equipment, general intangibles, goods, real property, leases, cash

          and cash equivalents (including any funds released to the Debtor from escrow or



{Z0314885/1 }                                 17
US.127972219.04
  Case 20-20111        Doc 119     Filed 05/14/20 Entered 05/14/20 16:25:42          Desc Main
                                   Document      Page 18 of 30




          other segregated accounts), claims, causes of action and proceeds thereof (the

          “Postpetition Collateral,” and together with the Prepetition Collateral, the

          “Collateral”); provided, however, that Postpetition Collateral shall not include (i)

          the claims and causes of action of the Debtor or its estate under sections 502(d),

          544, 545, 547, 548, 550 and 553 and any other avoidance actions under the

          Bankruptcy Code (collectively, the “Avoidance Actions”), (ii) commercial tort

          claims or any proceeds thereof; (iii) titled vehicles or any proceeds thereof; (iv)

          property received or recovered in respect of any Avoidance Actions, whether by

          judgment, settlement or otherwise, whether pursuant to federal law or applicable

          state law (collectively, “Avoidance Action Proceeds”); (v) any proceeds of the

          Paycheck Protection Program loan from Converse County Bank; or (vi) the property

          of MPSC, Inc. The Adequate Protection Liens shall be supplemental to and in

          addition to the Prepetition Liens, shall attach with the same priority as enjoyed by

          the Prepetition Liens immediately prior to the Petition Date. The Adequate

          Protection Liens shall be deemed to be legal, valid, binding, enforceable, perfected

          liens, not subject to subordination or avoidance, for all purposes. The Adequate

          Protection Liens shall be in the same relative validity and priority in the Postpetition

          Collateral as CoBank’s liens existed in the Prepetition Collateral. The Adequate

          Protection Liens shall not be subordinated to or be made pari passu with any other

          lien under sections 363 and 364 of the Bankruptcy Code or otherwise. The

{Z0314885/1 }                                18
US.127972219.04
  Case 20-20111         Doc 119   Filed 05/14/20 Entered 05/14/20 16:25:42          Desc Main
                                  Document      Page 19 of 30




          Adequate Protection Liens shall be deemed to be perfected automatically as of the

          Petition Date upon the entry of this Interim Order, without the necessity of filing of

          any UCC-1 financing statement, state or federal notice, mortgage or other similar

          instrument or document in any state or public record or office and without the

          necessity of taking possession or control of any collateral.

                  (b)   CoBank’s Superpriority Claims. As of the Petition Date, CoBank is

          hereby granted superpriority administrative expense claims (the “Superpriority

          Claims”) under sections 503 and 507 of the Bankruptcy Code against the Debtor’s

          estate to the extent that the Adequate Protection Liens do not adequately protect

          against the diminution in value of the Prepetition Collateral, if any, which

          Superpriority Claims, if any, shall have priority in payment over any and all

          administrative expenses of the kinds specified or ordered pursuant to any provision

          of the Bankruptcy Code, including, but not limited to, Bankruptcy Code sections

          503(b), 507(a), 507(b), 546(c), 726, 1113 and 1114, or otherwise and including

          those resulting from the conversion of this case pursuant to section 1112 of the

          Bankruptcy Code.

                  (c)   Right to Seek Additional Adequate Protection. This Interim Order is

          without prejudice to, and does not constitute a waiver of, expressly or implicitly, the

          rights of CoBank to seek additional forms of adequate protection or additional

          restrictions on the Debtor’s use of Cash Collateral at any time.

{Z0314885/1 }                               19
US.127972219.04
  Case 20-20111        Doc 119   Filed 05/14/20 Entered 05/14/20 16:25:42       Desc Main
                                 Document      Page 20 of 30




          6.      No Waiver of Credit Agreement Provisions; Reservation of Rights.

          Except as otherwise specifically provided in this Interim Order, nothing contained

in this Interim Order shall be deemed a waiver or constitute a consent to the modification

of any provision contained in the Credit Agreement by CoBank, including, but not limited

to, the incurrence or issuance of any indebtedness by the Debtor, the incurrence of any lien

in connection therewith or the making of any payment by the Debtor. Further,

notwithstanding anything herein to the contrary, the entry of this Interim Order is without

prejudice to, and does not constitute a limitation on or waiver of, expressly or implicitly:

(a) the rights of CoBank to seek any other or supplemental relief in respect of the Debtor

or any non-debtor Borrowers or Guarantors, (b) the rights of CoBank under the Loan

Documents, the Bankruptcy Code or other applicable law, or (c) any rights, claims or

privileges (whether legal, equitable or otherwise) of CoBank. Entry of this Interim Order

likewise does not constitute a waiver, expressly or implicitly, of the Debtor’s or any other

party-in-interest’s right to oppose any of the relief requested in accordance with the

immediately preceding sentence.

          7.      Default, Termination of Cash Collateral Usage, and Other Remedies.

          Anything in this Interim Order to the contrary notwithstanding, the Debtor shall be

prohibited from using the Cash Collateral, absent further order of this Court, upon

Termination, including Termination effected through the service by CoBank of written

notice to the Debtor and its counsel, the Court, the Committee and its counsel and the U.S.

{Z0314885/1 }                              20
US.127972219.04
  Case 20-20111        Doc 119    Filed 05/14/20 Entered 05/14/20 16:25:42          Desc Main
                                  Document      Page 21 of 30




Trustee that an Event of Default has occurred and is continuing. For purposes of this

Interim Order, an “Event of Default” shall occur upon:

     (a) The failure by the Debtor to comply with any of the material terms, conditions, or

          covenants of this Interim Order, including, without limitation, the failure by the

          Debtor to comply with the Approved Budget;

     (b) Any representation or warranty made by the Debtor in any certificate, report, or

          financial statement delivered to CoBank after the Petition Date proving to have been

          false or misleading in any material respect as of the time when made or given

          (including by omission of material information necessary to make such

          representation, warranty, or statement not misleading);

     (c) The commencement of any action by Debtor, MSLW, and/or MSL against CoBank;

     (d) Without the prior written consent of CoBank, the appointment of a Chapter 11

          trustee or examiner;

     (e) Without the prior written consent of CoBank, the granting of a motion seeking to

          grant a third party a security interest or lien upon all or part of any property of the

          Debtor that has a priority which is senior to, or equal with, CoBank’s Prepetition

          Liens or the Adequate Protection Liens in all or any portion of such property;

     (f) Without the prior written consent of CoBank, the granting by the Court of a motion

          for relief from the automatic stay in favor of any party, other than CoBank, with




{Z0314885/1 }                               21
US.127972219.04
  Case 20-20111        Doc 119     Filed 05/14/20 Entered 05/14/20 16:25:42          Desc Main
                                   Document      Page 22 of 30




          respect to any material portion of the Prepetition Collateral or postpetition collateral

          (including, but not limited to, any Cash Collateral);

     (g) The conversion of this case to a case under Chapter 7 of the Bankruptcy Code;

     (h) Without the prior written consent of CoBank, the granting of any motion to amend

          or modify the terms of this Interim Order; or

     (i) The reversal or vacatur of this Interim Order by the Court or any appellate court.

          To the extent that an Event of Default is a payment default or otherwise

susceptible to cure, the written notice from CoBank shall afford the Debtor three (3)

business days’ opportunity to cure such Event of Default.

          8.      Further Assurances. The Debtor shall execute and deliver to CoBank all

such agreements, financing statements, instruments and other documents as CoBank may

reasonably request to evidence, confirm, validate or perfect the Adequate Protection Liens

granted pursuant hereto. Further, the Debtor is authorized and directed to do and perform

all acts, to make, execute and deliver all instruments and documents (including, without

limitation, the execution of additional security agreements, mortgages and financing

statements), and shall pay fees and expenses that may be required or necessary for the

Debtor’s performance under this Interim Order.

          9.      Restrictions on Granting Post-Petition Liens. No claim or lien having a

priority superior or pari passu with those granted by this Interim Order to CoBank shall be




{Z0314885/1 }                                22
US.127972219.04
  Case 20-20111        Doc 119   Filed 05/14/20 Entered 05/14/20 16:25:42      Desc Main
                                 Document      Page 23 of 30




granted or permitted by any order of this Court heretofore or hereafter entered in this

proceeding while any portion of the Secured Obligations are outstanding.

          10.     Automatic Effectiveness of Liens. Upon the entry of this Order, the

Adequate Protection Liens shall not be subject to challenge and shall attach and become

valid, perfected, enforceable, non-avoidable and effective by operation of law as of the

Petition Date without any further action by the Debtor or CoBank and without the necessity

of execution by the Debtor, or the filing or recordation, of any financing statements,

security agreements, vehicle lien applications, mortgages, filings with the U.S. Patent and

Trademark Office or the Library of Congress, or other documents or the taking of any other

actions. If CoBank requests that the Debtor execute and deliver to CoBank financing

statements, security agreements, collateral assignments, mortgages, or other instruments

and documents considered by such agent to be reasonably necessary or desirable to further

evidence the perfection of the Adequate Protection Liens, the Debtor is hereby authorized

and directed to execute and deliver such financing statements, security agreements,

mortgages, collateral assignments, instruments, and documents, and CoBank is hereby

authorized to file or record such documents in its discretion without seeking modification

of the automatic stay under section 362 of the Bankruptcy Code, in which event all such

documents shall be deemed to have been filed or recorded at the time and on the date of

entry of this Interim Order.

          11.     Carve-Out for United States Trustee Fees and Professional Fees. Subject

{Z0314885/1 }                             23
US.127972219.04
  Case 20-20111        Doc 119    Filed 05/14/20 Entered 05/14/20 16:25:42          Desc Main
                                  Document      Page 24 of 30




to the terms and conditions contained in this paragraph, all claims under Section 507(b) of

the Bankruptcy Code are subordinate to the Carve-Out (as defined below). As used herein,

the term “Carve-Out” shall mean: (a) amounts payable pursuant to 28 U.S.C. § 1930(a)(6)

and fees payable to the clerk of the Court, (b) $40,000 total for reasonable fees and

expenses of attorneys and financial advisors employed by the Debtor (up to $20,000) or by

the Committee (up to $20,000) (including allowed expenses of the members of such

statutory committees) pursuant to sections 327 and 1103 of the Bankruptcy Code incurred

following an Event of Default (for the avoidance of doubt, such limitation applies to fees

and expenses incurred following an Event of Default, and is not a limitation of fees and

expenses incurred prior to an Event of Default provided that they are in accordance with

the Budget and that the Court approves payment of the same). The Carve-Out shall exclude

any fees and expenses incurred in connection with the assertion or joinder in any claim,

counterclaim, action, proceeding, application, motion, objection, defenses or other

contested matter, the purpose of which is to seek any order, judgment, determination or

similar relief invalidating, setting aside, avoiding, subordinating, or otherwise adversely

affecting the claims against the Estate held by CoBank (including the Secured Obligations

and CoBank’s liens on the Collateral).

          12.     Challenge of Claim or Lien. The stipulations of the Debtor in paragraph D

of hereof shall be binding on the Estate, all parties in interest, including, without limitation,

any Committee, unless the Committee or other party in interest has filed an adversary

{Z0314885/1 }                              24
US.127972219.04
  Case 20-20111        Doc 119    Filed 05/14/20 Entered 05/14/20 16:25:42         Desc Main
                                  Document      Page 25 of 30




proceeding or contested matter challenging any such acknowledgements or admissions, or

asserting claims related to the validity, enforceability, priority or extent of the Secured

Obligations held by or on behalf of CoBank or otherwise asserting or prosecuting any

Avoidance Actions or any other claims or causes of action, objections, or contests

(collectively, “Challenges”) no later than the date that is the earlier of (a) five (5) business

days prior to the initial scheduled hearing date regarding any sale of the Prepetition

Collateral; or (b) 60 calendar days after the entry of this Interim Order (the “Challenge

Deadline”). The Challenge Deadline may be extended upon: (i) entry of an order of the

Court upon notice and a hearing; or (ii) in writing by CoBank in its sole and absolute

discretion. If no such Challenge is timely commenced as of the Challenge Deadline, the

Secured Obligations shall constitute allowed secured claims of CoBank, not subject to

objection or subordination and otherwise unavoidable, and the pre-petition liens of CoBank

on the Prepetition Collateral shall be deemed legal, valid, binding, perfected, not subject to

defense, counterclaim, offset of any kind or subordination, and otherwise unavoidable.

          13.     Right to Credit Bid. The right of CoBank to credit bid obligations owed to

CoBank by the Debtor (pursuant to section 363(k) of the Code), in whole or in part, in

connection with any sale or disposition of assets in the case is hereby expressly reserved

and preserved by this Interim Order.

          14.     Binding Effect. The provisions of this Interim Order shall be binding upon

and inure to the benefit of CoBank, the Debtor, the Committee, and their respective

{Z0314885/1 }                               25
US.127972219.04
  Case 20-20111        Doc 119    Filed 05/14/20 Entered 05/14/20 16:25:42      Desc Main
                                  Document      Page 26 of 30




successors and assigns (including any Chapter 7 or Chapter 11 trustee hereinafter appointed

or elected for the Debtor’s estate, an examiner appointed pursuant to section 1104 of the

Bankruptcy Code or any other fiduciary appointed as a legal representative of the Debtor

or with respect to the property of the estate of the Debtor). To the extent permitted by

applicable law, this Interim Order shall bind any trustee hereafter appointed for the estate

of the Debtor, whether in this Chapter 11 proceeding or, in the event of the conversion, to

any liquidation under Chapter 7 of the Bankruptcy Code. Such binding effect is an integral

part of this Interim Order.

          15.     Survival. The provisions of this Interim Order and any actions taken

pursuant hereto shall survive the entry of any order: (i) confirming any plan of liquidation

or reorganization in this Chapter 11 proceeding; (ii) converting this Chapter 11 proceeding

to Chapter 7; or (iii) dismissing this Chapter 11 proceeding, and the terms and provisions

of this Interim Order as well as the Adequate Protection Liens and Superpriority Claims

granted pursuant to this Interim Order shall continue in full force and effect

notwithstanding the entry of any such order. Such claims and liens shall maintain their

priority as provided by this Interim Order, and to the maximum extent permitted by law,

until all of the Obligations and the Adequate Protection Obligations are indefeasibly paid

in full and discharged. If any or all of the provisions of this Interim Order are hereafter

reversed, modified, vacated or stayed, such reversal, stay, modification or vacatur shall not

affect the validity, priority or enforceability of any Adequate Protection Obligations

{Z0314885/1 }                              26
US.127972219.04
  Case 20-20111        Doc 119     Filed 05/14/20 Entered 05/14/20 16:25:42       Desc Main
                                   Document      Page 27 of 30




incurred prior to actual receipt of written notice to CoBank of the effective date of such

reversal, stay, modification or vacatur. Prior to actual receipt of written notice by CoBank

of the effective date of any reversal, stay, modification or vacatur, any use of Collateral

(including Cash Collateral) or any Adequate Protection Obligations incurred by the Debtor

hereunder, as the case may be, shall be governed in all respects by the original provisions

of this Interim Order, and CoBank shall be entitled to all of the rights, remedies, privileges

and benefits, including the Adequate Protection Obligations, provided thereunder.

          16.     Reallocation. For the avoidance of doubt, in the event that it is determined

by this Court that CoBank did not maintain valid, perfected and enforceable liens on the

Prepetition Collateral, the Court reserves the right to reallocate any payments made to

CoBank and modify any liens and claims granted pursuant to this Interim Order, including

the grant of adequate protection to CoBank.

          17.     Restriction on Use of Cash Collateral. Notwithstanding anything herein

to the contrary, for so long as the Debtor is authorized to use CoBank’s Cash Collateral

with the consent of CoBank, no Cash Collateral may be used directly or indirectly by the

Debtor, any Committee or any other person or entity to object to or contest in any manner

the Secured Obligations or Prepetition Liens, or to assert or prosecute any actions, claims

or causes of action against CoBank without the consent of CoBank.

          18.     Effect of Dismissal/Conversion. If this Chapter 11 proceeding is dismissed,

converted or substantively consolidated, then neither the entry of this Interim Order nor the

{Z0314885/1 }                               27
US.127972219.04
  Case 20-20111        Doc 119    Filed 05/14/20 Entered 05/14/20 16:25:42        Desc Main
                                  Document      Page 28 of 30




dismissal, conversion or substantive consolidation of this Chapter 11 proceeding shall

affect the rights of CoBank under the Loan Documents or this Interim Order, and all of the

respective rights and remedies thereunder of CoBank shall remain in full force and effect

as if this Chapter 11 proceeding had not been dismissed, converted, or substantively

consolidated. If an order dismissing this Chapter 11 proceeding is at any time entered,

such order shall provide (in accordance with sections 105 and 349 of the Bankruptcy Code)

that: (i) those Prepetition Liens, Adequate Protection Liens and Superpriority Claims

granted to and conferred upon CoBank, as applicable, shall continue in full force and effect

and shall maintain their priorities as provided in this Interim Order until all Obligations

shall have been paid and satisfied in full (and that such Superpriority Claims shall,

notwithstanding such dismissal, remain binding on all interested parties); and (iii) to the

greatest extent permitted by permissible law, this Court shall retain jurisdiction,

notwithstanding such dismissal, for the purpose of enforcing the Prepetition Liens,

Adequate Protection Liens, and Superpriority Claims referred to herein.

          19.     Retention of Jurisdiction. The Bankruptcy Court shall retain exclusive

jurisdiction to hear and determine any and all disputes or matters under, or arising out of

or in connection with, this Interim Order.

          20.     Order Effective. This Interim Order shall be effective as of the date of the

signature by the Court and, notwithstanding anything to the contrary in Bankruptcy Rules

4001(a)(3) or 6004(h), shall not be stayed absent the grant of a stay under Bankruptcy Rule

{Z0314885/1 }                               28
US.127972219.04
  Case 20-20111        Doc 119    Filed 05/14/20 Entered 05/14/20 16:25:42      Desc Main
                                  Document      Page 29 of 30




8005 after a hearing upon notice to the Debtor and CoBank.

          21.     No Requirement to Accept Title to Collateral. CoBank shall not be

obligated to accept title to any portion of the Prepetition Collateral in payment of the

indebtedness owed to such party by the Debtor, in lieu of payment in cash or cash

equivalents, nor shall CoBank be obligated to accept payment in cash or cash equivalents

that is encumbered by any interest of any person or entity other than CoBank.

          22.     Controlling Effect of Interim Order. To the extent any provision of this

Interim Order conflicts or is inconsistent with any provision of the Motion, any prepetition

agreement, or prior order regarding use of cash collateral, the provisions of this Interim

Order shall control.

                                            BY THE COURT:


                                                                       5/14/2020

                                            HONORABLE CATHLEEN D. PARKER
                                            UNITED STATES BANKRUPTCY COURT




{Z0314885/1 }                              29
US.127972219.04
Mountain States Rosen, LLC                                   9               10            11         12             13            14            15         16             17            18            19                                  20
Cash Flow Forecast                                         Fcst             Fcst          Fcst       Fcst           Fcst          Fcst          Fcst       Fcst           Fcst          Fcst          Fcst                                Fcst
Updated on 5/13/2020                                      5/15/20         5/22/20       5/29/20     6/5/20        6/12/20       6/19/20       6/26/20     7/3/20        7/10/20       7/17/20       7/24/20                             7/31/20                      Total
                                                    Thur Friday            Friday        Friday     Friday         Friday        Friday        Friday     Friday         Friday        Friday        Friday                              Friday

SALES                                                      $ 1,100        $ 1,100       $ 1,100     $ 1,100       $ 1,100       $ 1,100       $ 1,100     $    850      $    850      $    850      $   850                          $                  850      $ 18,842

CASH FLOW


  Operating Cash Receipts                                      1,118          1,285         1,100       1,100         1,100         1,100         1,100       1,100         1,100         1,100         850                                             850          13,766
  Operating Cash Disbursements
    Colorado Disbursements
     Operating Disbursements
       Raw Material Purchases                                    609           288           288         288           288           288           288         288           288           288          288                                             288           4,065
       Payroll & Benefits*                                       212           413           218         236           414           235           212         413           218           236          437                                             210           3,454
       Plant Expenses                                            192           249           192         197           192           249           192         192           197           247          170                                             167           2,631
       Utilities*                                                  4             3            27          73             4            73             4           3            27            73            4                                              12             306
     Total Colorado Operating Disbursements                    1,017           954           725         794           898           845           696         897           730           844          898                                             678          10,456
    TOTAL NET OPERATING CASH FLOW                               101            331           375         306           202           255           404         203           370           256           (48)                                           172           3,310
NON-OPERATING CASH FLOW
 Non-Operating Cash Receipts                                                                                                                                                                                                                                            -
  Non-Operating Cash Disbursements                                                                                                                                                                                                                                      -

     Bankruptcy Disbursements




                                                                                                                                                                                                                                 Case 20-20111
       US Trustee Fees                                               44        -             -           -             -             -             -           -             -                 63       -                                               -               107
       MSR Legal Fees                                            -             -             100         -             -             -             100         -             -             -            -                                               -               200
       MSR Accounting Fees                                       -             -             -           -             -             -             -           -             -             -            -                                               -               -
       MSR Financial Consulting Fees                             -             -               50        -             -             -               50        -             -             -            -                                               -               100
       CoBank Adequate Protection                                 75           -             -           -             -                 75        -           -             -                 75       -                                               -               225
       Committee Professional Fees                              -              -               75        -             -             -              75         -             -             -              75                                            -               225
       Contingency Fees                                         -               20           -           -             -              20           -           -             -              20          -                                               -                 60
    Total Bankruptcy Disbursements                              119             20           225         -             -              95           225         -             -             158           75                                             -               917




                                                                                                                                                                                                                                 Doc 119
TOTAL NON-OPERATING CASH FLOW                                   (119)          (20)         (225)        -             -             (95)         (225)        -             -            (158)         (75)                                            -              (917)


TOTAL NET CASH FLOW                                        $     (18) $        311      $    150    $    306      $    202      $    160      $    179    $    203      $    370      $        99   $   (123) $                                         172      $ 2,394




                                                                                                                                                                                                             Document
                                                                                                                                                                                                             Filed 05/14/20 Entered 05/14/20 16:25:42
CUMULATIVE TOTAL NET CASH FLOW                             $ 2,993        $ 3,305       $ 3,455     $ 3,761       $ 3,962       $ 4,123       $ 4,301     $ 4,505       $ 4,875       $ 4,973       $ 4,850                              $ 5,023

BBC EXCESS/(DEFICIT) AVAILABILITY                          $         74   $        74   $     74    $        74   $        74   $        74   $     74    $        74   $        74   $        74   $       74                       $                      74   $          74




                                                                                                                                                                                                                           Page 30 of 30
FINAL CUMULATIVE TOTAL NET CASH FLOW                       $ 2,993        $ 3,305       $ 3,455     $ 3,761       $ 3,962       $ 4,123       $ 4,301     $ 4,505       $ 4,875       $ 4,973       $ 4,850                        $ 5,023

*these expenses will be paid with proceeds of the PPP loan to the extent allowable. The current balance of the PPP Loan is $2,459,000




                                                                                                                                                           Page 1 of 1                                                           De
